Title: To George Washington from Peter Scull, 27 April 1779
From: Scull, Peter
To: Washington, George



Sir
War Office [Philadelphia] 27. April 1779.

I return your Excellency the four commissions sent for alteration in your Letter of the 22d, together with a memorial of Captain Keene late of patton’s Regiment praying to be readmitted into the pennsylvania line as his health is reestablished; and his extreme low state at the time the late Committee sat having been the only reason why he was excluded. Captain Stoddards resignation has been forwarded to Head Quarters. I have the honor to be Your Excellencys Very hb. Serv.
P. Scull Secretary